AlleN, J.
The graded schools of Lenoir were established under ch. 132, Priv. Laws of 1903, in which, after appointing a board of trustees, .it is provided in section .13 of said act “That said board.of graded school trustees shall have exclusive control of all public schools in said school ■district, free from supervision and control of the county board of school •directors and the county superintendent of schools of Caldwell County; shall prescribe rules and regulations, not inconsistent with this act, for their own government and for the government of such schools; shall prescribe the qualifications, employ and fix the compensation of all ■officers and teachers of such schools; shall cause to be taken from time to time, in accordance with the general school law of.the State, an accurate census of the school population of said school district, and shall exercise such other powers as may be necessary for the successful control .and operation of said graded schools.”
This clearly leaves the control, management, and supervision of. the ¡schools to the judgment and discretion of the trustees, and as his Honor *431.has refused to find that they have acted capriciously or arbitrarily the courts cannot interfere.
“In numerous and repeated decisions the principle has been announced ■and sustained that courts may not interfere with discretionary powers -conferred on these local administrative boards for the public welfare unless their action is so clearly unreasonable as to amount to an oppressive and manifest abuse of discretion. Jeffress v. Greenville, 154 N. C., 499; Board of Education v. Board of Comrs., 150 N. C., 116; Rosenthal v. Goldsboro, N. C., 149 N. C., 128; Ward v. Comrs., 146 N. C., 534; Small v. Edenton, 146 N. C., 527; Tate v. Greensboro, 114 N. C., 392; Broadnax v. Groom, 64 N. C., 244.” Newton v. School Com., 158 N. C., 188.
The rule is otherwise, and mandamus will issue, when no discretion Is vested in the officer to compel the performance of a specific ministerial duty imposed by law. Withers v. Comrs., 163 N. C., 344.
It will also issue when officers, vested with discretion, will not act and refuse to exercise their discretion one way or the other to compel action on their part, “but the function of the writ is merely to set in motion. It will not direct how the duty shall be performed or the discretion exercised. To do so would be to substitute the judgment and discretion of the court issuing the mandamus for that of the court or officer to whom it was committed by law.” Battle v. Rocky Mount, 156 N. C., 335.
In this case the trustees have acted, and as there is no finding that they have not been using their best efforts to promote the public welfare, •or that they have been arbitrary, the writ of mandamus cannot issue.
Affirmed.